RENDERED: APRIL 29, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1208-ME



CHRISTINA E. WAGGONER                                             APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                     ACTION NO. 21-D-501677-001


ROBERT DEAN WAGGONER                                                APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND GOODWINE, JUDGES.

CLAYTON, CHIEF JUDGE: Christina E. Waggoner appeals from the Jefferson

Family Court’s order denying her motion to dismiss and its entry of a domestic

violence order (“DVO”) against her. Christina does not challenge the evidentiary

basis of the DVO. Her sole argument on appeal concerns the family court’s refusal

to enforce a purported agreement she had with Robert Dean Waggoner to dismiss
the underlying petition. Having reviewed the record and the applicable law, we

affirm.

             The Waggoners had been married for over thirty years when Robert

filed a petition for dissolution of marriage on March 24, 2021. He moved out of

the marital residence but returned periodically to retrieve tools and other materials

necessary for his contracting business from an outbuilding behind the house. On

June 2, 2021, Christina called the police to report that Robert was on the property

and that he was not allowed to be there. There was no legal basis for this latter

contention. When the police officers arrived, they spoke to Robert, who was

collecting some of his belongings from the garage. He showed the officers

harassing text and Facebook messages Christina had been sending him. In the

presence of the police officers, Christina punched the driver’s side of the vehicle

where Robert was sitting. She then picked up an axe and began hitting the front

passenger side window of the vehicle, causing a substantial danger of physical

injury to Robert. The police officers arrested Christina and charged her with

wanton endangerment in the second degree and harassing communications. At her

arraignment, the district court entered a no-contact order and Christina moved out

of the marital residence.

             Robert filed a petition for a DVO against Christina on the day the

incident at the house occurred. The case was heard before the same trial judge


                                         -2-
who was presiding over the dissolution case. An emergency protective order

(“EPO”) was entered on the same date and the case was set for a DVO hearing on

June 15, 2021.

             In the days preceding that hearing, attorneys for the Waggoners

reached a tentative agreement which would allow Christina to move back into the

house and Robert to access the property to retrieve his work materials. It provided

for the entry of an agreed order in the dissolution case dismissing the DVO petition

and for mediation to resolve the other issues.

             The case was called on the docket as scheduled on June 15, 2021, via

Zoom. Christina appeared with counsel; Robert and his counsel were not present.

Christina’s counsel told the court that opposing counsel was going to circulate an

agreed order in the dissolution case that would include a provision dismissing the

pending DVO action. He told the court:

             I can tell you what we’re going to do and when [Robert’s
             attorney] calls in, you can run it by him and if it’s okay
             then great. We’re going to pass it a week, he’s going to
             draft an agreed order in the divorce case . . . what
             happened was, my client was living in the house, because
             of the EPO, she’s out of her own home . . . and [Robert’s
             attorney] explained that [Robert] doesn’t want [Christina]
             out of the house, so we’re going to convert the EPO to a
             No Unlawful Contact, continue it . . . what’s your next
             day?

             The family court tentatively scheduled a hearing for the next motion

hour. Christina’s attorney continued:

                                         -3-
             And then [Robert’s attorney] is going to tender an agreed
             order to me that will say that, in the divorce case, which
             is already pending and I have already responded, and as a
             matter of fact we can agree today we’re going to go to
             Vish or Bowles for mediation and get these folks to
             mediation quickly, we’re contacting their offices, and
             then the agreed order in the divorce case will simply state
             that there will be no unlawful contact between the
             parties. From his point of view, [Robert] has a small
             remodeling [business] . . . he has tools and things like
             that stored at the house, and we’re going to agree that he
             can come to the house twice a week for tools and
             supplies and drop things off and switch things out, it’s in
             the shed and not in the house, so he’ll stay out of the
             house, he’ll go in the shed and give her notice of that so
             we don’t have conflict . . . . We’ll tender that within the
             week, and we can get that in to you before Tuesday, we
             can probably remand and dismiss this.

             The family court replied: “Okay perfect, well I’ve made some notes

here.”

             About half an hour later, Robert’s attorney appeared, and the court

apprised him of what Christina’s attorney had said:

             [H]e had said that you all had agreed to try to circulate an
             agreed order on the circuit divorce action and that we
             were going to pass the DVO petition for one week . . .
             that’ll be next Tuesday[.] Of course, my case specialist
             will be in touch . . . and we can try to pinpoint a time slot
             that . . . . If the agreed order is taken care of, you all can
             just let her know and there won’t be a need to appear.

Robert’s attorney replied, “It is our intention to have that done prior to the call of

the case next week.”




                                          -4-
             The family court wrote on the docket sheet: “pass 1 wk to 6-29-2021

@ 8:30 a.m. Mutual NUC [no unlawful contact] A.O. [agreed order] to be

circulated b/w parties’ counsel/parties on divorce case to get [Christina] back in

her house + to allow [Robert] to get tools . . . mediation to occur w/ Vish or

Bowles.”

             When the parties next appeared before the court via Zoom on June 29,

2021, Robert’s attorney informed the court that Robert had changed his mind about

proceeding with the agreement because in the interim Christina had emptied their

joint bank accounts.

             Christina’s counsel responded:

             So, yeah, we were on the call last time and we had agreed
             that we were gonna do an order, a civil order, in the
             divorce case . . . and no contact. My client really has no
             place to live right now because this happen[ed] at her
             home, their home I should say, where she’d been staying.
             He had not been staying there so she’s out of her home
             and has been out of her home since this happened. My
             hope was to get her back in the house, I think she’s living
             with her mom right now, but in any event we agreed we
             were going to do that and go to mediation. These
             financial issues have nothing to do with the agreement
             we made in this case to resolve the EPO and get these
             people moving forward again with their lives. There’s
             also a criminal case pending, so there’s a no-contact
             order out of that . . . .

             Robert’s attorney responded:

             We never said we would not continue to enter into – that
             we would not go ahead, but it certainly makes it more

                                         -5-
             difficult from my perspective with the day after we
             extended the offer to resolve this with a civil order, she’s
             plundering the bank accounts by my client’s
             representations. So . . . that’s kind of the wrench in the
             works. I’m not saying we wouldn’t do it, although Mr.
             Waggoner is substantially more reticent to do it. . . . I
             don’t think we have an agreement, because it hasn’t been
             memorialized. We were going to do an agreed order, but
             that was never signed. I’m not opposed to attempting
             that if [Christina’s counsel] wants to and I’m ready to go
             to mediation as well, or we can get a continuance and
             have the hearing at a later date.

             The family court passed the case for a hearing. At that hearing, which

was also held via Zoom, Robert was present without counsel and told the court that

he did not agree with the proposed order “at all,” explaining, “The problem is that

she has threatened to kill me and burn the house down multiple times and I don’t

feel safe being on the property with her and I need to be there because of my

business. I just don’t have a choice.”

             Christina filed a motion to dismiss the DVO case and to enforce the

settlement agreement. After briefing, the family court denied the motion on the

grounds that the agreement was not adopted by both attorneys expressly on the

record and that circumstances had changed following June 15, 2021. It thereafter

held a hearing on Robert’s DVO petition and entered a DVO on September 14,

2021. This appeal by Christina followed.




                                         -6-
             Christina argues that the parties had a valid and enforceable

agreement to resolve the DVO case and the family court erred in denying the

motion to dismiss and subsequently granting the DVO.

             “[T]he issue of contract formation . . . is a question of law to be

reviewed de novo, where, as here, the relevant facts are undisputed.” Baumann

Paper Co., Inc. v. Holland, 554 S.W.3d 845, 848 (Ky. 2018), as modified on denial

of reh’g (Sep. 27, 2018). “The fundamental elements of a valid contract are offer

and acceptance, full and complete terms, and consideration. For the terms to be

considered complete they must be definite and certain and must set forth the

promises of performance to be rendered by each party.” Energy Home, Div. of

Southern Energy Homes, Inc. v. Peay, 406 S.W.3d 828, 834 (Ky. 2013) (internal

quotation marks and citations omitted).

             Christina argues that their settlement agreement was in accordance

with Kentucky Revised Statutes (“KRS”) 403.180(1), which provides as follows:

             To promote amicable settlement of disputes between
             parties to a marriage attendant upon their separation or
             the dissolution of their marriage, the parties may enter
             into a written separation agreement containing provisions
             for maintenance of either of them, disposition of any
             property owned by either of them, and custody, support
             and visitation of their children.

KRS 403.180(1). The requirement that the agreement be written may be satisfied

if an oral agreement is stated on the record in the presence of the judge or


                                          -7-
transcribed by a court reporter and made part of the record. Calloway v. Calloway,

707 S.W.2d 789, 791 (Ky. App. 1986).

             Christina contends that she and Robert had an enforceable oral

agreement that was read into the record and confirmed by the family court in its

written order of June 15, 2021. It is described in the record as an order of

continuance and provides, as stated above: “Mutual NUC [no unlawful contact]

A.O. [agreed order] to be circulated b/w parties’ counsel/parties on divorce case to

get [Christina] back in her house + to allow [Robert] to get tools . . . mediation to

occur w/ Vish or Bowles.” Christina contends that this notation was sufficient to

meet the standard for an enforceable oral settlement agreement as outlined in an

unpublished opinion of this Court, Beams v. New Hart County Health Care, LLC,

No. 2012-CA-000581-MR, 2013 WL 1868076 (Ky. App. May 3, 2013). In

essence, “[w]here all the substantial terms of a contract have been agreed on and

there is nothing left for future settlement, the fact alone that the parties

contemplated execution of a formal instrument as a convenient memorial or

definitive record of the agreement does not leave the transaction incomplete and

without binding force in the absence of a positive agreement that it should not be

binding until so executed.” Id. at *3 (quoting Dohrman v. Sullivan, 310 Ky. 463,

[467,] 220 S.W.2d 973, 975 (1949)).




                                           -8-
             In Beams, the appellant brought a personal injury lawsuit against the

Hart County Health Care Center and the parties reached a confidential verbal

settlement agreement. This Court held that the oral settlement was enforceable

because the parties had conducted protracted settlement talks in the presence of the

judge and each stated unequivocally their verbal assent to the agreement in open

court. The opinion sets forth the following exchange between the judge, the

parties, and counsel:

             Judge Seay: We are on the record . . . and after
             negotiation the parties have, uh, agreed to a settlement,
             the terms of which are confidential. With the parties, the
             plaintiff is present in person, and let me ask you on the
             record Ms. Beams is that your agreement that we
             discussed before we went on the record there, is that your
             agreement?

             Ms. Beams: Do what sir?

             Judge Seay: Have we reached an agreement in the case
             as the attorneys recited a few moments ago?

             Ms. Beams: Yes.

             Judge Seay: All right. And Mr. Chlarson [counsel for
             Hart County Health Care] is that your agreement also on
             behalf of the Defendant?

             Mr. Chlarson: Yes, Judge.

             Judge Seay: Then the Court will approve that settlement
             then and will remove the case from the jury trial docket
             of April the 25th.

Beams, 2013 WL 1868076, at *2.

                                         -9-
             No comparable exchange took place in this case. The family court

was informed by Christina’s attorney that the parties had arrived at a potential

settlement, and he familiarized the court with its main objectives. The agreement

was presented to the family court as a work in progress, not as a fait accompli. The

exact terms of the agreement were never read into the record. The attorneys and

parties were not present at the same time and the court had no opportunity to ask

the parties if they agreed to the terms of the settlement. The language used by the

family court and the attorneys in reference to the agreement is replete with

conditional and contingent terms. Although the conversation was optimistic at the

June 15, 2021, hearing, a possibility remained that the agreement would not be

finalized.

             We are well aware that “[i]n the administration of justice and the

prompt dispatch of business, courts must and do act upon the statements of counsel

and upon the stipulations of parties to pending causes.” Calloway, 707 S.W.2d at

791 (citation omitted). The fact that the family court wrote a summary on the

docket sheet of the terms of the potential settlement as outlined by Christina’s

attorney was simply not sufficient to create an agreement binding upon the parties.

             For the foregoing reasons, the Jefferson Family Court’s orders

denying the motion to dismiss and granting the DVO are affirmed.




                                        -10-
            ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

David B. Mour              Timothy Denison
Louisville, Kentucky       Louisville, Kentucky




                          -11-